
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Chu (for herself,
			 Mr. Wu, Ms. Lee of California,
			 Ms. Matsui,
			 Mr. Honda,
			 Mr. Stark,
			 Mr. McDermott,
			 Ms. Richardson,
			 Ms. Speier,
			 Mr. Faleomavaega,
			 Mr. Schiff,
			 Mrs. Christensen,
			 Mr. Towns,
			 Mr. Jackson of Illinois,
			 Mr. Al Green of Texas,
			 Mr. Ellison,
			 Mr. Rush, Mr. Clay, Mrs. Davis
			 of California, Mr. Scott of
			 Virginia, Mr. George Miller of
			 California, Mr. Sablan,
			 Mr. Nadler,
			 Ms. Bordallo,
			 Mr. Crowley,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hinojosa,
			 Mrs. Maloney,
			 Ms. Hanabusa,
			 Mr. Connolly of Virginia,
			 Ms. Hirono,
			 Ms. Woolsey,
			 Mr. Larson of Connecticut,
			 Mr. Rothman of New Jersey,
			 Mr. Filner,
			 Mr. Lewis of Georgia,
			 Ms. McCollum,
			 Mr. Blumenauer,
			 Ms. Zoe Lofgren of California,
			 Ms. Roybal-Allard,
			 Mr. Clarke of Michigan,
			 Mr. Becerra,
			 Mr. Conyers,
			 Ms. Schakowsky, and
			 Mr. McNerney) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating Asian/Pacific American Heritage
		  Month.
	
	
		Whereas the United States joins together each May to pay
			 tribute to the contributions of generations of Asian Americans and Pacific
			 Islanders who have enriched the Nation’s history;
		Whereas the history of Asian Americans and Pacific
			 Islanders in the United States is inextricably tied to the story of the
			 Nation;
		Whereas today, according to the United States Census
			 Bureau, the Asian American and Pacific Islander community is one of the fastest
			 growing and most diverse populations in the United States, comprised of over 45
			 distinct ethnicities and over 28 language groups in the community;
		Whereas the 2010 United States Census estimates that there
			 are 17,300,000 United States residents who identify themselves as Asian alone
			 or in combination with one or more other races and 1,200,000 United States
			 residents who identify themselves as Native Hawaiian and other Pacific Islander
			 alone or in combination with one or more other races;
		Whereas the United States Census Bureau projects that by
			 2050, there will be 40,600,000 United States residents identifying as Asian
			 alone or in combination with one or more other races, to comprise 9 percent of
			 the United States population, and there will be 2,600,000 United States
			 residents identifying as Native Hawaiian and Other Pacific Islander or Native
			 Hawaiian and Other Pacific Islander in combination with one or more other
			 races, to comprise 0.6 percent of the total population;
		Whereas the month of May was selected for Asian/Pacific
			 American Heritage Month due to the following two historical events, first, May
			 7, 1843, when the first Japanese immigrants arrived in the United States, and
			 second, May 10, 1869, when, with substantial contributions from Chinese
			 immigrants, the first transcontinental railroad was completed;
		Whereas Asian Americans and Pacific Islanders have faced
			 injustices throughout United States history, such as the Chinese Exclusion Act
			 of 1882, the Japanese American internment, unpunished hate crimes including the
			 murder of Vincent Chin, and other events;
		Whereas section 102 of title 36, United States Code,
			 officially designates May as Asian/Pacific American Heritage Month, and
			 requests the President to issue each year a proclamation calling on the people
			 of the United States to observe this month with appropriate programs,
			 ceremonies, and activities;
		Whereas Asian Americans and Pacific Islanders, such as
			 civil rights activist Yuri Kochiyama, Medal of Honor recipient Herbert
			 Pililaau, the first Asian American Congressman Dalip Singh Saund, the first
			 Asian American Congresswoman Patsy T. Mink, the first Asian American member of
			 a presidential cabinet Norman Y. Mineta, and others have made significant
			 strides in the political and military realms;
		Whereas the Presidential Cabinet includes a record three
			 Asian Americans, including Energy Secretary Steven Chu, Commerce Secretary Gary
			 Locke, and Veterans Affairs Secretary Eric Shinseki;
		Whereas the Congressional Asian Pacific American Caucus, a
			 bicameral caucus of Members of Congress advocating on behalf of Asian Americans
			 and Pacific Islanders, is composed of 30 Members this year, including Senate
			 President Pro Tempore Daniel K. Inouye of Hawaii, the highest ranking Asian
			 American in United States history;
		Whereas Asian Americans and Pacific Islanders have made
			 history by assuming office in a number of new and historically significant
			 positions, including Nikki Haley, the first Asian American and first female
			 governor of South Carolina, Edwin M. Lee, the first Asian American Mayor of San
			 Francisco, California, and Jean Quan, the first Asian American and first woman
			 to serve as Mayor of Oakland, CA;
		Whereas today, Asian American and Pacific Islander leaders
			 are serving in a record number of State legislatures across the Nation, in
			 States as diverse as Alaska, Arizona, California, Connecticut, Georgia, Hawaii,
			 Idaho, Iowa, Maryland, New Jersey, New York, Ohio, Pennsylvania, Texas,
			 Virginia, Utah, and Washington;
		Whereas Asian Americans and Pacific Islanders have risen
			 to some of the highest positions in President Obama’s Administration, including
			 Pete Rouse as the first Asian American to serve as White House Chief of Staff,
			 Tina Tchen as Chief of Staff to First Lady Michelle Obama, Chris Lu as White
			 House Cabinet Secretary, Neal Katyal as Acting Solicitor General of the United
			 States, Rajiv Shah as Administrator of the United States Agency for
			 International Development (USAID), L. Tammy Duckworth as Assistant Secretary
			 for Public and Intergovernmental Affairs at the Department of Veterans Affairs,
			 Anthony M. Babauta as Assistant Secretary for Insular Areas at the Department
			 of Interior, and many others;
		Whereas there has been a commitment to judicial diversity
			 through the nomination of high caliber Asian American and Pacific Islander
			 jurists at all levels of the Federal bench;
		Whereas significant outreach efforts to the Asian American
			 and Pacific Islander community have been made through the reestablishment of
			 the White House Initiative on Asian Americans and Pacific Islanders to
			 coordinate multiagency efforts to ensure more accurate data collection and
			 access to services for this community;
		Whereas even with these exceptional milestones crossed by
			 the community, there remains much to be done to ensure that linguistically and
			 culturally isolated Asian Americans and Pacific Islanders have access to
			 resources, a voice in the United States Government, and continue to advance in
			 the Nation’s political landscape; and
		Whereas celebrating Asian/Pacific American Heritage Month
			 provides the people of the United States with an opportunity to recognize the
			 achievements, contributions, history, and address the challenges faced by Asian
			 Americans and Pacific Islanders: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the significance of
			 Asian/Pacific American Heritage Month as an important time to celebrate the
			 significant contributions of Asian Americans and Pacific Islanders to the
			 Nation’s history; and
			(2)recognizes that
			 Asian American and Pacific Islander communities enhance the rich diversity of
			 the United States and strengthen the Nation.
			
